

112 HR 3693 IH: Flood Insurance Relief and Transparency Act of 2013
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3693IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Cassidy (for himself, Mr. Buchanan, Mr. Hastings of Florida, Mr. Palazzo, Mr. Scalise, Mr. Rogers of Alabama, Mr. Ross, Mr. Johnson of Ohio, Mr. Nugent, Mr. Marino, Ms. Castor of Florida, Ms. Ros-Lehtinen, Mr. Bilirakis, Mr. Crenshaw, and Mr. Southerland) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo clarify the application of the Biggert-Waters Flood Insurance Reform Act of 2012 to premium rates for certain properties, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Relief and Transparency Act of 2013.2.Delayed effective date for premium rate increases for properties subject to map revisions or updates(a)DelayNotwithstanding any other provision of law, any change in risk premium rates for flood insurance under the National Flood Insurance Program otherwise resulting from the amendment made by section 100207 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 919) shall not take effect until March 1, 2015.(b)DisclosureNot later than October 1, 2014, the Administrator of the Federal Emergency Management Agency shall make publicly available all data affecting any changes in risk premium rates for flood insurance coverage under the National Flood Insurance Program resulting from the amendment made by section 100207 of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 919).(c)Effective dateSubsection (a) shall take effect as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141).3.Affordability study fundingSection 100236(d) of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 957) is amended—(1)by striking there and inserting amounts not otherwise obligated from the National Flood Insurance Fund; and(2)by striking from the National Flood Insurance Fund, of amounts not otherwise obligated, not more than $750,000.4.Monthly installment payments for premiumsSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by striking subsection (g) and inserting the following new subsection:(g)Conditions for monthly payments(1)OptionNotwithstanding any other provision of law, with respect to any chargeable risk premiums for flood insurance coverage under this title, the Administrator shall provide policyholders with the option of paying such premiums on an annual or monthly basis.(2)EligibilityA policyholder of flood insurance coverage under this title shall be eligible to make monthly payments of premiums only if all of the following conditions are met:(A)The policyholder does not have the option of escrowing premiums and fees for flood insurance as provided in section 102(d) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)).(B)The policyholder agrees to permit payment of the monthly premiums using electronic fund transfer or automatic withdrawals from a checking account, savings account, or credit card.(C)Upon a covered loss occurring and a claim being presented, the remaining premium owed for that policy term shall be deducted in full from payments made for that loss.(D)The policyholder certifies that the policyholder understands the payment terms and consequences for nonpayment due to insufficient funds, as provided under this subsection.(3)Monthly paymentsUpon the purchase or renewal of flood insurance coverage and paying the premium on a monthly basis, the policyholder shall pay no less than 1/12 of the total annual premium as the initial payment at time of application or renewal, and then equal monthly payments for the remaining 11 months of the policy, subject to paragraph (2)(C).(4)Additional premiums and administrative expensesThe Administrator shall charge the policyholder an administrative fee to cover the operating and administrative expenses to administer monthly premium payments, and the Administrator may factor into the premiums to be paid by policyholders an appropriate amount of premium to cover any increased risk that may arise from allowing monthly installment payments.(5)Failure to make a paymentUpon the purchase or renewal of a flood insurance policy, the Administrator shall provide the policyholder with a payment schedule identifying the date the premium will be collected through electronic fund transfer or automatic withdrawals from a checking account, savings account, or credit card. If there are insufficient funds to cover the monthly premium payment due on the date specified in the schedule or the required payment is otherwise not received—(A)coverage under the National Flood Insurance Program will immediately end effective the following day at 12:01 a.m.; and(B)the policyholder will no longer be eligible to make premium payments on a monthly basis for an appropriate period, as identified by the Administrator.(6)ImplementationNotwithstanding section 1306 (42 U.S.C. 4013), not later than the expiration of the 1-year period beginning on the date of enactment of this subsection, the Administrator may issue an endorsement to the Residential and General Standard Flood Insurance Policies to permit monthly payments, cancellation of coverage for non-payment, and any other terms necessary to implement this subsection..